3 N.Y.2d 977 (1957)
Anthony Italiano, Appellant,
v.
Jeffrey Garden Apts. Section II, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued October 14, 1957.
Decided November 21, 1957.
Bernard Meyerson, Frank Composto and Herman E. Hoberman for appellant.
Henry J. O'Hagan, Peter M. J. Reilly and Charles R. Mullin for Jeffrey Garden Apts. Section II, Inc., respondent.
William F. McNulty for Atlas Fence Company, respondent.
William E. Lyons for Dallas D. Fox, respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Judgment affirmed; no opinion.